         Case 7:21-cv-01034-PMH Document 20 Filed 08/10/21 Page 1 of 2


                                                  Application granted. The deadlines
                                                                                Daniellefor serving
                                                                                         P. Light, Esq. initial requests
                                                  for production of documents and interrogatories reflected in
                                                                                450 Seventh Ave, Suite 1408
                                                  the Civil Case Discovery PlanNew
                                                                                 andYork,
                                                                                       Scheduling
                                                                                            NY 10123 Order entered
                                                  on July 14, 2021 (Doc. 18, Nos.
                                                                                T. 212.643.66775(c)) are extended
                                                                                    5(b)  and
                                                  by two weeks only, from August    17, 2021 to August 31, 2021.
                                                                                F. 347.491.4048
                                                                                dlight@hasbanilight.com
                                                  All other discovery deadlines remain    unchanged.

August 6, 2021                                    The Clerk of the Court is respectfully directed to terminate the
                                                  motion sequence pending at Doc. 19.
VIA CM/ECF
                                                  SO ORDERED.
Hon. Philip M. Halpern
U.S. District Court for the Southern District of New York
Federal Building and United States Courthouse _______________________
                                                      ________________
300 Quarropas St. Room 530                        Philip
                                                      i MM. H
                                                            Halpern
                                                               l
White Plains, NY 10601-4150                       United  States District Judge

       RE:                                 Dated:L.White
               Fraud Recovery Fund LLC v. George    NoblePlains, New York
                                                   August 9, 2021
               Case 7:21-cv-01034
               Letter Requesting Adjournment of Conference

Dear Judge Halpern,

We represent the Plaintiff, Fraud Recovery Fund, LLC (“Plaintiff”) in the above referenced matter.
We write with consent from opposing counsel, to request an extension to exchange discovery.

In the Civil Case Discovery Plan and Scheduling Order dated July 14, 2021, your honor ordered
the parties to exchange initial requests for production of documents, interrogatories, and Fed. R.
Civ. P. 26(a)(1) initial disclosures by August 17, 2021.

The parties are currently in mediation with one session held on July 2, 2021. Further, the parties
are scheduled to meet on August 16, 2021, to review Defendant, George Noble’s financial
documents. A follow up mediation session is scheduled for August 23, 2021, as well.

In light of all this, the mediator suggested that the parties get an extension on discovery to focus
on possible settlement.

Therefore, we respectfully request that the August 17, 2021 deadline to exchange discovery be
extended.

We thank the Court for its continued attention to this matter. Should the Court have any questions,
please do not hesitate to contact the undersigned.

                                                                Respectfully,

                                                                /s/ Danielle P. Light

cc:    VIA CM/ECF
       Daniel Alter Attorney at Law
       Daniel L. Alter, Esq.
 Case 7:21-cv-01034-PMH Document 20 Filed 08/10/21 Page 2 of 2




Counsel for defendant George L. Noble
(914) 393-2388
dsa315@mac.com




                                        2
